DETAILED ACTION
This communication is a Non-Final Office Action on the merits in response to communications received on 04/14/2022.  Claims 1, 9, and 15 have been amended. Therefore, Claims 1-20 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2022 has been entered.

Previous Claim Rejections - 35 USC § 101
 2.	The Examiner withdraws the rejections under 35 USC 101 for claims 1-20.  The combination of additional elements use the mathematical concepts in a meaningful way beyond generally linking the use of mathematical concepts to a particular field of use.  In particular, the combination of additional elements use mathematical formulas and calculations in a specific manner that limits the used of mathematical concepts to the practical application of using trained machine learning models analyze historical ticket data which serves to address a customer support incident.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
5.	Claims 1, 9, and 15 recite the limitations of “extracting, using said at least one processing device, one or more features from the customer support ticket” and “processing the customer support ticket together with one or more of the at least one processed customer support ticket that is related to the customer support ticket to address the customer support incident based at least in part on the one or more recommendations”  The specification lacks sufficient description and support for these steps. The current application fails to comply with the requirement that it must describe the technology that is sought to be patented. The specification does not describe how the features are extracted and/or how the processing the customer support ticket is performed to address the customer support incident based on a recommendation such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time the application was filed. As a requirement of this title, the applicant has an obligation to disclose the technologic knowledge upon which the patent is based.
In the Applicant’s Specification, at pgs. 5 and 8:
Among other benefits, the customer support ticket aggregation system 100 reduces the number of
duplications and related tickets in the customer support ticket aggregation system 100, allowing a support team to address an incident more efficiently

FIG. 5 is a flow chart illustrating an exemplary implementation of a customer support ticket
aggregation process 500, according to one embodiment of the disclosure. As shown in FIG. 5, the
exemplary customer support ticket aggregation process 500 initially obtains a new customer
25 support ticket 110 during step 510. During step 520, a topic of the customer support ticket 110 is
extracted using the topic model 130 based on NLP techniques. The customer support ticket 110 is then converted to a topic vector representation during step 530 using the topic model 130. The topic vector representation identifies the extracted topic and comprises a list of words describing the topic based on the corpus of processed customer 30 support tickets 140. One or more features are extracted from the customer support ticket 110 during step 540, as discussed further below in conjunction with FIG. 3.

As such, the specification supports the conclusion that the claims merely recite a description of the desired result. There is no indication as to how the feature extraction is being performed, what the features are, and/or any detail on how they are used? Additionally, the disclosure is silent to how the recommendations are processed and used to address a customer incident?   The Examiner asserts this is evidence that the specification does not describe in sufficient detail how the recited steps were performed in such a way as to convey that the inventors has possession of the claimed invention at the time the application was filed. There is no further discussion, in the abstract, the claims, or the originally filed disclosure describing the particular technological knowledge upon which the claim invention is based.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-4, 6-11, 13-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mann (US 2019/0132191 A1) in view of Sanchez Charles (US 2018/0032874 A1)

With respect to claims 1, 9, and 15, 
a method, a system, and a computer program product
(abstract, Figs. 5 & 8: discloses a system and method for ticketing in information technology systems and a method for selecting suitable insights for incidents using machine learning.), comprising: 
a memory (¶ 0132: discloses a memory);
a non-transitory storage medium having encoded therein executable code of one or more software programs (¶ 0132: discloses computer readable medium), 
wherein the one or more software programs when executed by at least one processing device (¶ 0132), operative to implement the following steps:
obtaining a customer support ticket (¶ 0091-0092: discloses at S510 a historical data set is obtained.); 
extracting, using at least one processing device, a topic of the customer support ticket using a topic model based on natural language processing techniques (¶ 0093, 0113: discloses extracting known root causes for incidents and textual descriptions of symptoms which may be representative of a topic.  The textual descriptions are determined automatically by crawling for textual content.)
extracting, using said at least one processing device, one or more features from the customer support ticket (¶ 0093, 0113: discloses extracting features including a time of creation of ticket, user-name, IP address, etc.); 
applying a machine learning similarity model that compares the customer support ticket to processed customer support tickets from the collection of processed customer support tickets (¶ 0110-0113: discloses the features extracted are input into a machine learning algorithm 830. The machine learning algorithm correlates historical root causes and the historical tickets in order to learn a description that describes a root cause.); 
wherein the machine learning similarity model is trained using a supervised learning technique that evaluates at least a subset of the processed customer support tickets (¶ 0106, 0130-0131: discloses the machine learning model may be continuously refined as new data is received.  The present disclosure relates to supervised learning approaches that can provide computers with the ability to learn without being explicitly programmed.)  to determine a probability that the customer support ticket is related to one or more processed customer support tickets from the collection of processed customer support tickets (¶ 0086, 0088, 0100, 0114: discloses the suitability score 450 indicates a likelihood that the insight is suitable for the incident and may be used to select a most suitable insight for a given incident.)
identifying, using said at least one processing device, at least one processed customer support ticket from the collection of processed customer support tickets that is related to the customer support ticket, based at least in part on a result of the comparison and a predefined similarity metric; (¶ 0114-0116: discloses the top 5 tickets as ranked based on similarity scores, tickets having similarity scores above a threshold, both, and the like.  For a set of one or more of the historical tickets, the historical root causes are analyzed and the same or similar historical root causes are determined for each set of historical tickets.  The tickets having the highest similarity scores are grouped into sets.) and 
generating one or more recommendations to address a customer support incident associated with the customer support ticket using the at least one processed customer support ticket that is related to the customer support ticket.(¶ 0101-0104: discloses at Step 560, a suitable insight is selected for an incident based on the generated suitability scores…at S570 a notification may be generated.  The notification may indicate the suitable insights, the suitability scores, or both.  Each insight may further include or be associated with one or more recommendations.)
and processing the customer support ticket together with one or more of the at least one processed customer support ticket that is related to the customer support ticket to address the customer support incident based at least in part on the one or more recommendations. (¶ 0119: discloses sending the suitable insights to a ticketing system.  The predictive tickets include textual descriptions of symptoms of upcoming incidents.  The textual descriptions included in the predictive tickets may be textual descriptions included in the historical ticket for historical incidents matching the suitable insights.)
Mann does not explicitly disclose the following limitations of converting, using at least one processing device, the customer support ticket to a topic vector representation using the topic model, wherein the topic vector representation identifies the extracted topic and comprises a list of words describing the topic based on a collection of processed customer support tickets; generating, using said at least one processing device, a fingerprint for the customer support ticket that comprises the topic vector representation and the one or more extracted features; applying the fingerprint for the customer support ticket to a model that compares the fingerprint for the customer support ticket to fingerprints of processed customer support tickets from the collection of processed customer support tickets; 
However, the Sanchez Charles is in the same field of endeavor of the claimed invention which is related to automatic detection of topics and analyzing tickets that evolve over time. (Fig. 3, ¶ 0001-0002)
converting, using at least one processing device, the customer support ticket to a topic vector representation using the topic model (¶ 0032-0033: discloses the vectorization module 325 may be configured to receive a trouble ticket and convert the document to a vector format to generate a vectorized document using vectorization algorithms such as Doc2Vec.), 
wherein the topic vector representation identifies the extracted topic and comprises a list of words describing the topic based on a collection of processed customer support tickets (¶ 0032-0033: discloses the topic detection module 330 detects one or more topics within the vectorized document.  Vector points that are relatively close to each other may represent messages, i.e., tickets with similar meaning.); 
generating, using said at least one processing device, a fingerprint for the customer support ticket that comprises the topic vector representation and the one or more extracted features (¶ 0034: discloses the model generation module 335 generates one or more models that is representative of the relationships between topics detected.);
 applying the fingerprint for the customer support ticket to a model that compares the fingerprint for the customer support ticket to fingerprints of processed customer support tickets from the collection of processed customer support tickets (¶ 0034-0036: discloses using the topic sequence along with the models a determination is made of which paths in the models best represents the topic sequence.  Such techniques may analyze the order of activities in the topic sequences and build a process model that explains concurrency, iterative processes, etc.); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ticket prediction methods of  Mann reference to include classification techniques as taught by Sanchez Charles reference because both methods were known equivalents for correlating similarities between tickets within art.  The substitution would have resulted in the predictable result of recommending the best of similar tickets among historical tickets.

With respect to claim 2, the combination of Mann and Sanchez Charles discloses the method of claim 1, 
wherein the topic model employs Latent Dirichlet Allocation techniques. (¶ 0032: Sanchez Charles discloses the vectorization module may use vectorization algorithms including natural language algorithms such as Latent Dirichlet Allocation “LDA”)

With respect to claims 3, 10, and 16, the combination of Mann and Sanchez Charles, discloses the method, system, and computer program product, 
wherein the topic model distinguishes different words used to describe related incidents. (¶ 0093: Mann discloses the insight parameters may include known root causes for incidents, textual descriptions of symptoms, the textual descriptions of the incidents may be determined by crawling for textual content.)

With respect to claims 4, 11, 17, the combination of Mann and Sanchez Charles discloses the method, system, and computer program product, 
wherein the topic model is trained over the collection of processed customer support tickets. (¶ 0031, 0106, 0130-0131: Mann discloses a root cause for an incident may be determined by a machine learning model trained to identify root causes of incidents.)

With respect to claims 6, 13, and 19, the combination of Mann and Sanchez Charles discloses the method, system, and computer program product, 
wherein the customer support ticket comprises an Information Technology ticket as part of a root cause analysis for one or more Information Technology issues under investigation. (¶ 0031, 0036: Mann discloses the data sources of tickets further includes information technology service management systems.  The tickets may be created based on user submissions reporting issues.  Each ticket includes at least a textual description of an issue. The issue may be indicative of an incident which is a root cause that is determined by the root cause analyzer.)

With respect to claim 7, the combination of Mann and Sanchez Charles discloses the method of claim 1, 
wherein the one or more extracted features (¶ 0113: Mann discloses ticket metadata) comprise one or more of a timestamp (¶ 0113: Mann discloses a time of creation of the ticket), a username of a user (¶ 0113: Mann discloses username), additional details of the user, a geo-location of the user, a user site, and a network employed by the user. (¶ 0113: Mann discloses IP address)

With respect to claims 8, 14, and 20 the combination of Mann and Sanchez Charles discloses the method, system, and computer program product, 
wherein the identified related processed customer support tickets comprise one or more of previously processed customer support tickets and customer support tickets that are processed at substantially the same time as the obtained customer support ticket. (¶ 0062, 0114-0117: Mann discloses the machine learning algorithm is configured to perform machine-learned ranking to identify similar tickets among the historical tickets.  Specifically, a similarity score may be computed for each historical ticket.  The similarity score indicates a degree of similarity of the historical ticket to other tickets.  It may be determined which tickets have the highest similarity score, for example, the top 5 tickets as ranked based on similarity scores, tickets having similarity scores above a threshold, both, and the like.  For a set of one or more of the historical tickets, the historical root causes are analyzed and the same or similar historical root causes are determined for each set of historical tickets.  The tickets having the highest similarity scores are grouped into sets.)

9.	Claims 5, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mann (US 2019/0132191 A1) in view of Sanchez Charles (2018/0032874) in further view of Andrassy (2020/0034689).

With respect to claims 5, 12, and 18, the combination of Mann and Sanchez Charles discloses the method, system, and computer program product,
wherein the machine learning similarity model (¶ 0110-0113: discloses the machine learning algorithm 830. The machine learning algorithm correlates historical root causes and the historical tickets in order to learn a description that describes a root cause.) 
The combination of Mann and Sanchez Charles does not explicitly disclose the following limitations.
However, Andrassy which is in the same field of endeavor as the claimed invention is related to using a ticket system for retrieving an optimal action or solution for a reported issue. (¶ 0048, 0054)
wherein the machine learning similarity model comprises at least two Siamese networks (¶ 0049: discloses using a Siamese bi-directional LSTM neural network architecture) 
that determine whether at least two applied fingerprints of customer support tickets are related (¶ 0049: discloses the bidirectional LSTM networks can be used to provide representations for the different textual descriptions of the investigated ticket), 
based on the predefined similarity metric (¶ 0049: discloses the representations provided by the bidirectional LSTM neural networks are supplied to a calculation unit which is configured to calculate similarities for the ticket using a predetermined similarity metric comprising a Manhattan similarity metric.)
As such, the Andrassy reference in at least ¶ 0048,0054 teaches it was known to use Siamese LSTM networks for multi-level and cross-level textual similarity learning and using a ticketing system to provide a real world application of semantic textual similarity learning and retrieving of similar tickets based on a deep learning architecture via generating char-word embeddings. According, the Mann, Sanchez Charles, and Andrassy references teach the use of known machine learning techniques including Siamese neural networks were elements that were previously known in the art for providing related ticket recommendations.
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have substituted the Siamese neural networks as taught by Andrassy for the machine learning techniques of Mann and Sanchez Charles because both elements were known equivalents for identifying similarities between tickets within the incident management art.  The substitution would have resulted in the predictable result of recommending the best of similar tickets among historical tickets.

Response to Arguments
10.	Applicant's arguments filed 04/14/2022 have been fully considered but they are not persuasive. 

With Respect to Rejections Under 35 USC 103
Applicant’s amendments and  arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the combination of cited references applied in the prior rejection of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Amin, K., Kapetanakis, S., Althoff, KD., Dengel, A., Petridis, M., “Answering with Cases: A CBR Approach to Deep Learning”, [online], October 2018 [retrieved on 2022-05-03] Retrieved from the Internet: <Answering with Cases: A CBR Approach to Deep Learning | SpringerLink>< https://doi.org/10.1007/978-3-030-01081-2_2>  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629